DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I is acknowledged:

    PNG
    media_image1.png
    315
    806
    media_image1.png
    Greyscale


Representative Figure

    PNG
    media_image2.png
    492
    818
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2 and 6-8 are rejected under 35 U.S.C. 102(A1/A2) as being anticipated by DRUMMOND (US 7,793,801). See lid 26, pump 32, outlet valve 80/90, and container 22, fittings/ports as shown in Figures 2-6.
DRUMMOND discloses:
The liquid intake hose 51 is insertable into liquid in the conventional portable fuel container 22 such that the liquid inlet 53 is in liquid receiving relation within the conventional portable fuel container 22. Preferably, a suitable filter 58 is fitted onto the liquid inlet end 51a of the liquid intake hose 51, to preclude dirt, debris, and the like, from being pumped into the liquid intake hose 51 and passing through the fitting 60, the liquid transport hose section 70, and the handheld dispenser unit 80, containing the hand operable valve means 90.

    PNG
    media_image3.png
    712
    588
    media_image3.png
    Greyscale



s 3-5 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DRUMMOND (US 7,793,801).
DRUMMOND discloses the limitations recited in claims 1,2 and 6-8 as detailed above. A “direct” connection is recited in claim 3, a “plurality of filters” is recited in claim 4 and a “plurality of outlet ports” are recited in claim 5. None of these limitations appears to be illustrated in the drawings, making full appreciation of the meaning of the claim language uncertain. However, it is submitted that it would have been obvious to one of ordinary skill in the art to employ a “direct” connection of the filter to the claimed lid to avoid the need for tubing. It would have been obvious to employ a “plurality of filters” to address different contaminants, and to employ a “plurality of outlet ports” in order to accommodate multiple users or provide filtered liquid to multiple locations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicants intend by the recitation, “configured,” as it used in claim one.  It is unclear what specific structure this language is intended to define. This 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “direct” connection recited in claim 3, the “plurality of filters” recited in claim 4 and the “plurality of outlet ports” as recited in claim 5, all must be shown or the feature(s) canceled from the claim(s).  No new matter will be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an will not be held in abeyance.
The title should be amended to reflect the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776